PER CURIAM.
The record discloses that the defendant was sentenced only two days following his conviction, rather than the three days required by article 873 of the Code of Crim-*1246mal Procedure, and does not indicate that the defendant waived his right to the mandatory delay period. Even though defendant did not object to this error at the time of sentencing or urge it on appeal, the error is considered by this Court since it is discoverable by mere inspection of the pleadings and proceedings and without inspection of the evidence. La.C.Cr.P. art. 920(2); State v. Young, 337 So.2d 1196 (La.1976).
Defendant’s conviction is affirmed, but the sentence imposed is vacated and set aside, and the case is remanded to the district court with instructions to the trial judge to sentence defendant in accordance with law.